Citation Nr: 0109867	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  98-19 671	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Regional 
Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Character of discharge for the period of service from 
February 2, 1982 to October 24, 1984.

2.  Entitlement to service connection for bilateral foot 
calluses.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel
INTRODUCTION

The appellant's active military service extended from March 
1974 to March 1978 and from February 1982 to October 1984.  
The character of the discharge from the second period of 
service is one of the issues on appeal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision and a May 
1998 administrative decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  In November 2000, a Travel Board hearing was 
held at the RO before the undersigned member of the Board.  


REMAND

The critical element involved in the present case is the 
character of the appellant's second period of naval service.  
The RO issued an administrative decision in May 1998 which 
found that that period of service, from February 2, 1982 to 
October 24, 1984, was under dishonorable conditions for VA 
purposes.  

The claims file contains two executed release forms 
requesting release of the appellant's VA records for Navy 
Discharge Review Board proceedings involving an attempt to 
upgrade his discharge.  At the November 2000 hearing, the 
appellant testified, in essence, to the effect that the 
discharge in question had been upgraded by a discharge review 
board.  Records of Discharge Review Board proceedings are 
critical to the issues on appeal, and must be obtained.  VA's 
duty to assist is heightened when records are in the control 
of a government agency.  Gobber v. Derwinski, 2 Vet. App. 470 
(1992).  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, (VCAA) 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to notify and the duty to assist.  The 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  See 
also Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
Because the agency of original jurisdiction has not yet 
considered whether any additional notification or development 
actions are required in this case under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Accordingly, this case is REMANDED for the following:

1.  The appellant should be asked to 
provide any further information related 
to his request to the service department 
to upgrade his character of discharge.  
He should indicate whether he received an 
upgraded discharge and, if so, to provide 
a copy.  The RO should obtain from the 
appropriate service department agency all 
the records pertaining to the character 
of the appellant's discharge, including 
all records considered by any Discharge 
Review Board.  

2.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures in 
sections 3 and 4 of the Act are fully 
complied with.  Then the RO should review 
the claims.  If the ultimate character of 
discharge determination precludes payment 
of compensation, the provisions of 
38 C.F.R. § 3.360 should be considered.  
If the benefits sought on appeal remain 
denied, the appellant and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until he is notified.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


